KINKADE, J.
1. Section 3162 of the General Code confers upon the common pleas court full, complete and exclusive authority to promulgate rules trol by the sheriff of the county jail and the and regulations for the management and con-persons confined therein, including the feeding of the prisoners.
2. The sheriff has no right to collect from the county to reimburse himself for expenditures made or indebtedness incurred for feeding the prisoners confined in the county jail any sum in excess of such disbursement or indebtedness so incurred. The law does not permit the sheriff to secure a private personal profit out of the feeding of the prisoners confined in the jail.
Motion overruled.
Judgment affirmed.
Marshall, CJ., 'Matthias, Day, Allen and Robinson, JJ., concur. Jones, J., not participating.